129 Nev., Advance Opinion I 0 I
         IN THE SUPREME COURT OF THE STATE OF NEVADA


IN RE: DAVID ORRIN NILSSON,                             No. 61070
DEBTOR.

WILLIAM A. VAN METER,
Appellant,
                                                         FILED
vs.                                                      DEC 2 6 2013
DAVID ORRIN NILSSON,                                                atzt/
                                                                  lN DEMAN
                                                               siA

Respondent.                                                      P EME
                                                        IA   F DEPUTY CLERK




             Certified question, pursuant to NRAP 5, regarding homestead
exemptions. United States Bankruptcy Court for the District of Nevada;
Bruce T. Beesley, Judge.
             Question answered.


Woodburn & Wedge and John F. Murtha, Reno,
for Appellant.

Christopher P. Burke, Reno,
for Respondent.



BEFORE THE COURT EN BANC.

                                  OPINION


 By the Court, GIBBONS, J.:
             The United States Bankruptcy Court for the District of
 Nevada has certified a question of law to this court regarding the ability of
 a debtor to claim Nevada's homestead exemption. The certified question
 asks:



3/10/W Cvrreeii-J eitifer-6 /212146t-5.   cgs                                 -39,9
                            Can a debtor properly claim a homestead
                            exemption for his interest in real property under
                            NRS 21.090(1)(/) and NRS Chapter 115 when
                            debtor himself does not reside on the property but
                            his minor children do? Put another way, does a
                            debtor have to actually reside on the property that
                            is the subject of a claimed homestead exemption
                            under NRS 21.090(1)(/) and NRS Chapter 115, or
                            is it sufficient that a debtor's minor children reside
                            on the property in order to qualify for the
                            exemption?
                In re Nilsson, No. BK-11-52664-BTB (Bankr. D Nev. May 7, 2012). We
                conclude that a debtor must actually reside on real property in order to
                properly claim a homestead exemption for that property.
                                 FACTS AND PROCEDURAL HISTORY
                            Respondent David Orrin Nilsson (David) and his ex-wife,
                Kelli, married in 1990. They have three children. In 1994, David and
                Kelli purchased property in Reno as joint tenants and built a home on it a
                year later (the Reno property). David and Kelli lived together in the house
                with their children until 2006, when David moved out of the Reno
                property and began living in a travel trailer in Sparks. Kelli filed for
                divorce that same year.
                            The Nilssons' divorce decree provided that Kelli would reside
                at the Reno property with the children until it sold. Although the decree
                provided that the Reno property would be listed for sale on July 1, 2008, or
                as otherwise agreed, it does not appear that the property was ever listed
                for sale. Thus, David and Kelli each hold a half interest in the property as
                tenants in common.
                            In early 2011, over three years after the final divorce decree
                was filed, Kelli recorded a homestead declaration with Washoe County,


SUPREME COURT
        OF
     NEVADA

                                                      2
(0) 1947A
                listing the Reno property as her individual homestead. David did not join
                in the declaration, although Kelli noted that his name was on the Reno
                property's title. Subsequently, David filed for Chapter 7 bankruptcy,
                which was eventually converted to Chapter 13. On his schedule of real
                property assets, he claimed an interest in the Reno property as half-owner
                with Kelli. On his schedule of personal property, he listed the Sparks
                travel trailer and noted that he lived in it.
                            After a series of amendments, David laimed the Reno
                property as exempt from inclusion in his bankruptcy estate based on,
                among other things, the homestead exemption. Appellant William A. Van
                Meter, the bankruptcy trustee, objected to David's claimed exemption of
                the Reno property insofar as he had not resided on it since 2006. David
                responded that, even though he had not lived on the Reno property for
                several years, he could nonetheless claim the exemption in order to protect
                his interest in the Reno property for the benefit of his children. The
                bankruptcy court certified the question to this court without ruling on the
                trustee's objection. We subsequently accepted the question and directed
                briefing.
                             The trustee argues that David cannot claim a homestead
                exemption on the Reno property because he does not reside there, he did
                not record a declaration of homestead, and he cannot now record a valid
                declaration of homestead on the Reno property. David responds that he
                can claim a homestead exemption on the Reno property even though he
                does not reside on it, and that he can exempt the Reno property through
                constructive occupancy because his children still live there and by tracing
                the homestead back to his family's residency there.



SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A
                              DISCUSSION
The homestead exemption
            "[T]he homestead exemption can only be extended or limited
by the statutes or constitutional provision that created it."    Savage v.
Pierson, 123 Nev. 86, 90, 157 P.3d 697, 699 (2007). The homestead
exemption was intended to protect "the family home despite financial
distress, insolvency or calamitous circumstances," Jackman v. Nance, 109
Nev. 716, 718, 857 P.2d 7, 8 (1993), as the preservatioh of the home was
"deemed of paramount importance as a matter of public policy." I.H. Kent
Co. v. Miller, 77 Nev. 471, 475, 366 P.2d 520, 521-22 (1961). Nevada
construes homestead laws liberally in favor of the debtor and his or her
family. Jackman, 109 Nev. at 718, 857 P.2d at 8. Nevertheless, we have
made clear that the "laws exempting the homestead are not based upon
principles of equity." I.H. Kent Co., 77 Nev. at 475, 366 P.2d at 521-22.
Thus, while the statutory provisions relating to homesteads should be
liberally construed, this liberal interpretation "can be applied only where
there is a substantial compliance with [the homestead] provisions."
McGill v. Lewis, 61 Nev. 28, 40, 116 P.2d 581, 583 (1941).
            Determining whether a debtor must reside on real property in
order to claim a homestead exemption requires us to interpret several
constitutional and statutory provisions. See Nev. Const. art. 4, § 30; NRS
Chapter 115; see also Jackman, 109 Nev. at 718, 857 P.2d at 8 ("The
homestead exemption, unknown to the common law, was given birth as a
constitutional and statutory response to public policy and sentiment."). In
interpreting constitutional and statutory provisions, we look first to the
provision's language. See MGM Mirage v. Nev. Ins. Guar. Ass'n, 125 Nev.
223, 228, 209 P.3d 766, 769 (2009). If the constitutional or statutory



                                     4
                language "is plain and unambiguous, and its meaning clear and
                unmistakable, there is no room for construction, and the courts are not
                permitted to search for its meaning beyond the statute itself."   Hamm v.
                Arrowcreek Homeowners' Ass'n,      124 Nev. 290, 295, 183 P.3d 895, 899
                (2008) (internal quotations omitted).
                            Under the United States Bankruptcy Code (Code), a debtor
                who files for bankruptcy may exempt certain assets from his or her estate,
                thus preventing creditors from reaching the exempted assets to satisfy
                outstanding debts. 11 U.S.C. § 522(b)(1) (2006). The Code provides that
                states may opt out of the federal exemption scheme and instead provide
                for state law exemptions.   In re Virissimo, 332 B.R. 201, 203 (Bankr. D.
                Nev. 2005); 11 U.S.C. § 522(b)(2) (2006). Nevada is an opt-out state and
                lists its property exemptions in NRS 21.090. NRS 21.090(1); In re
                Christensen, 122 Nev. 1309, 1314, 149 P.3d 40, 43 (2006). Under Nevada
                law, the "homestead as provided for by law, including a homestead for
                which allodial title has been established and not relinquished and for
                which a waiver executed pursuant to NRS 115.010 is not applicable" may
                be exempted from the bankruptcy estate.'     See NRS 21.090(1)(/); see also
                Nev. Const. art. 4, § 30 (stating that "[a] homestead as provided by law,
                shall be exempt from forced sale under any process of law").
                Nevada law requires that a debtor must reside on real property in order to
                exempt that property as a homestead
                            Because the Nevada bankruptcy exemption provisions do not
                define "homestead," but instead refer to the "homestead as provided for by



                      "The word allodial is defined as "[h]eld in absolute ownership."
                Black's Law Dictionary 88 (9th ed. 2009).


SUPREME COURT
        OF
     NEVADA
                                                        5
(0) 1947A
                law," we turn to Chapter 115 of the Nevada Revised Statutes, which
                governs homesteads in this state. Savage, 123 Nev. at 90-91, 157 P.3d at
                700. As relevant here, NRS 115.005(2)(a) defines a homestead as property
                consisting of "[a] quantity of land, together with the dwelling house
                thereon. . . to be selected by the husband and wife, or either of them, or a
                single person claiming the homestead." Thus, the statutory definition of
                "homestead" does not expressly state whether a party must reside on his
                or her homestead. 2 It does, however, require that the property "be
                selected" as a homestead by the party or parties. This requirement is
                governed by NRS 115.020, which provides that "[t]he selection must be
                made by either the husband or wife, or both of them, or the single person,
                declaring an intention in writing to claim the property as a homestead."
                NRS 115.020(1).
                            When married persons select their homestead by declaration,
                the declaration must state that they are married and that one or both of
                them are, "at the time of making the declaration, residing with their
                family. . . on the premises." NRS 115.020(2)(a)-(b). Although the statute
                does not require that a single person declaring an intention to claim a
                property as a homestead must declare that he or she resides on the



                      2 However,   the Legislature's use of the term "dwelling house"
                suggests an intent that the party must reside on his or her homestead.
                See Black's Law Dictionary 582 (9th ed. 2009) (defining dwelling house as
                "[t]he house or other structure in which a person lives; a residence or
                abode"); see also Smart v. State, 190 N.E.2d 650, 651-52 (Ind. 1963)
                (holding that a rural summer cottage was not a dwelling house within the
                meaning of Indiana's burglary statute because it was not the owners'
                primary residence and the owners only "spent a two or three weeks'
                vacation and weekends there").

SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 1947A
                property, it does require such a person to specify that "he or she is a
                householder." NRS 115.020(2)(a). This court has defined the term
                householder as "one who keeps house," further stating that a householder
                "must be in actual possession of the house" and must be "the occupier of a
                house."   Goldfield Mohawk Mining Co. v. Frances Mohawk Mining &
                                                                       -




                Leasing Co., 31 Nev. 348, 354, 102 P. 963, 965 (1909). Therefore, based on
                the language of NRS 115.020(2)(a), a single person declaring an intention
                to claim a property as a homestead must be "in actual possession of the
                house." Id.
                              In addition to declaring his or her residence or householder
                status, any claimant selecting property as his or her homestead must state
                "that it is their or his or her intention to use and claim the property as a
                homestead." NRS 115.020(2)(c). David argues that under NRS
                115.020(2)(c), a single person, as "any claimant," may file a declaration of
                homestead for a parcel of real property that he does not reside on because
                this subsection does not contain its own residency or householder
                requirement. But this reading of the homesteading statutes ignores the
                requirement in NRS 115.020(2)(a) that single individuals selecting a
                homestead must declare that they are householders. Thus, based on the
                language of the statute, we conclude that in order to select property as a
                homestead, an individual must reside on that property.             See NRS
                115.020(2)(a); Goldfield Mohawk Mining Co., 31 Nev. at 354, 102 P. at
                965.
                David may not exempt the Reno property as a homestead under the
                doctrine of constructive occupancy
                              David argues that he should be able to claim constructive
                occupancy of the Reno property because he originally resided on the


SUPREME COURT
        OF
     NEVADA
                                                      7
(0) 1947A
                  property and only moved because of the divorce. Further, he argues that
                  he should be able to claim constructive occupancy in order to protect his
                  children who still reside on the property. David cites a number of cases
                  from other jurisdictions in support of his proposition that he can claim
                  constructive occupancy.   See In re Thomas, 27 B.R. 367, 370-71 (Bankr.
                  S.D.N.Y. 1983) (finding that a debtor driven from her residence by
                  domestic violence may still claim an exemption in the home); see also
                  Beltran v. Kalb, 63 So. 3d 783, 787 (Fla. Dist. Ct. App. 2011) (applying
                  Florida's constitutional provision that allows homestead exemptions for
                  "the residence of the owner or the owner's family," thus ruling that an
                  owner of a house may claim a homestead as long as his family resides
                  there). 3 We do not find these cases persuasive.
                              In Nevada, lilt is axiomatic there can not be a homestead
                  absent residence[,] . . . when a declaration of homestead is filed the
                  declarant must be residing on the premises with the intent to use and
                  claim the property as a homestead."       In re Sullivan, 200 B.R. 682, 685
                  (Bankr. D Nev. 1996), affd,$) 163 F.3d 607 (9th Cir. 1998). While the


            OSC
                        3 David's reliance on these cases is misplaced because they are
                  distinguishable from this situation for a number of reasons. First, many
                  deal with situations in which a debtor spouse left the marital residence
                  but was still awaiting final resolution of the pending divorce—thus each
                  spouse's possessory right to the property had yet to be determined. See In
                  re Moulterie, 398 B.R. 501, 505 (Bankr. E.D.N.Y. 2008). In these
                  situations, many courts have found that the debtor spouse was entitled to
                  a homestead because the possessory right to the preexisting homestead
                  was not yet finalized in state court. Id. That is not the case here.
                  Additionally, several of the cited cases apply homestead statutes that
                  allow for a much more liberal scrutiny of the homestead residence
                  requirement. See Beltran, 63 So. 3d at 787.

SUPREME COURT
        OF
     NEVADA
                                                        8
(0) 1947A
                statutory provisions relating to homesteads should be liberally construed,
                this liberal interpretation "can be applied only where there is a
                substantial compliance with [the homestead] provisions." McGill, 61 Nev.
                at 40, 116 P.2d at 583; see Maxwell v. State Indus. Ins. Sys., 109 Nev. 327,
                330, 849 P.2d 267, 269 (1993) ("Where the language of the statute is plain
                and unambiguous [J . . . a court should not add to or alter [the language] to
                accomplish a purpose not on the face of the statute . . . ." (internal
                quotation marks omitted)).
                            We conclude that under NRS 115.020(2), a homestead
                declaration must concern the claimant's "bona fide residence."            See
                Jackman, 109 Nev. at 721, 857 P.2d at 10 (concluding that a building used
                partly as a business could be claimed as a homestead, so long as the
                property remained the family's "bona fide residence"); McGill, 61 Nev. at
                39-40, 116 P.2d at 583 (requiring proof of actual bona fide residence at the
                time the homestead declaration is filed). As such, we conclude that David
                may not validly file a homestead declaration on the Reno property because
                it was not his bona fide residence, and we decline David's invitation to
                extend Nevada homestead law based on constructive occupancy. 4
                            We therefore conclude that a debtor must actually reside on




                      4We  note that David may still be able to file a homestead declaration
                after he filed his bankruptcy petition, since we have held that a
                declaration may be filed at any time before the actual sale under
                execution. See Myers v. Matley, 318 U.S. 622, 627-28 (1943); In re Zohner,
                156 B.R. 288, 290 (Bankr. D. Nev. 1993); Massey-Ferguson, Inc. v.
                Childress, 89 Nev. 272, 272, 510 P.2d 1358, 1358 (1973). However, such a
                declaration would still be invalid due to the fact that the Reno property is
                not David's bona fide residence.

SUPREME COURT
        OF
     NEVADA
                                                      9
(0) 1947A
                real property in order to properly claim a homestead exemption for that
                property. 5



                                                     Gibbons

                We concur:


                    1   h 4.
                Pickering
                                            ,   C.J.



                                                J.
                Hardesty



                Parraguirre



                Douglas


                                                J.



                                                J.
                Saitta




                         5 We
                           have considered the parties' remaining arguments and conclude
                that they are without merit.


SUPREME COURT
        OF
     NEVADA
                                                       10
(0) 1947A